       Case 1:18-cv-09184-ER Document 62 Filed 05/05/20 Page 1 of 2



           UNITED STATES DISTRICT COURT
      FOR THE SOUTHERN DISTRICT OF NEW YORK


Faculty, Alumni, and Students
Opposed to Racial Preferences,

                      Plaintiff,

v.                                             Case No. 1:18-cv-9184-ER
New York University Law Review;
New York University School of Law;
New York University; Betsy DeVos, in
her official capacity as U.S. Secretary of
Education; United States of America,

                      Defendants.


                             NOTICE OF APPEAL
     Plaintiff Faculty, Alumni, and Students Opposed to Racial Preferences appeals to
the United States Court of Appeals for the Second Circuit from the final judgment
entered on May 4, 2020 (ECF No. 61).

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
Paul Niehaus                                 Jonathan F. Mitchell*
Kirsch & Niehaus                             Mitchell Law PLLC
150 East 58th Street                         111 Congress Avenue, Suite 400
22nd Floor                                   Austin, Texas 78701
New York, New York 10155                     (512) 686-3940 (phone)
(212) 631-0223                               (512) 686-3941 (fax)
paul.niehaus@kirschniehaus.com               jonathan@mitchell.law

                                             * admitted pro hac vice

Dated: May 5, 2020                           Counsel for Plaintiff




notice of appeal                                                           Page 1 of 2
       Case 1:18-cv-09184-ER Document 62 Filed 05/05/20 Page 2 of 2



                       CERTIFICATE OF SERVICE
    I certify that I served this document through CM/ECF on all counsel of record
in this case.



                                         /s/ Jonathan F. Mitchell
                                        Jonathan F. Mitchell
                                        Counsel for Plaintiff




notice of appeal                                                       Page 2 of 2
